DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 6 August 2021, in which claims 1-17 were canceled and new claims 18-34 were added, is acknowledged and entered.

3.	Claims 18-34 are under prosecution

Information Disclosure Statement
4.	The Information Disclosure Statement filed 6 August 2021 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21-22, 29, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
A.	New claim 21 requires aw2 to be greater than aw1, and claim 22 requires aw2 to be less than aw1.  Applicant has provided no specific citation of support for these new claims.  While a review of the specification yields recitations of aw1 and aw2 in the range of 0.9 to less than 1, the specification does not teach the open ended ranges of “greater than” or “less than,” which encompass any values.  Thus, the limitations constitute new matter. 

It is also noted that claim 29 lacks proper Markush language.  A proper Markush claim contains the language "selected from the group consisting of A, B, and C" or “is A, B, or C.” See MPEP 2117.
	
C.	New claim 32 recites “detecting on or more…of a cell under consideration…contained within a microdroplet…comprised of an aqueous buffer.” Applicant has provided no specific citation of support for this new claim.  While review of the specification yields recitations of a cell in a droplet comprising an aqueous media, the specification does not recite a cell in a droplet comprising an aqueous buffer.  Thus, the cited limitation constitutes new matter.  

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 18 (upon which claims 19-34 depend) is indefinite in each of the following:
I.	The recitation “controlling…and/or maintaining or optimizing…or chemical reaction therein.”  The use of so many recitations of “or” after “and/or” renders it unclear which limitations are also be included with “controlling the size of microdroplets.”
II.	The limitation “comprising the step of,” which lacks antecedent basis because there is no previous recitation of a “step.”
III.	It is also noted that while the preamble of claim 18 recites “maintaining or optimizing enzymatic or chemical reactions therein,” the claim does not actually recite any active methods steps to produce the claimed results.

B. 	Claim 19 (upon which claim 33 depends) is indefinite in each of the following:
I.	The recitation “manipulating…and/or chemical…or enzymatic…or chemical reaction therein.”  The use of so many recitations of “or” after “and/or” renders it unclear which limitations and also be included with “manipulating the size.”
II.	The limitation “manipulating,” which lacks antecedent basis because claim 18 does not recite “manipulating” the microdroplets.
III.	It is also noted that while the preamble of claim 19 recites “manipulating the size and/or chemical or enzymatic reactivity,” the claim does not actually recite any active methods steps to produce the claimed results.
C.	Claim 20 (upon which claims 31-32 and 34 depend) is indefinite in each of the following:
I.	The recitation “controlling chemical or enzymatic reactivity and/or microdroplet size.”  The use of so many recitations of “or” before “and/or” renders it unclear which limitations and also be included with “controlling chemical reactivity.”
II.	The limitation “controlling chemical or enzymatic reactivity,” which lacks antecedent basis because claim 18 does not recite “controlling” the chemical or enzymatic reactivity.
III.	It is unclear how the droplets can have a volume of 4 femtoliters and still have a 25% lower average volume than the microdroplets when claim 20 allows the microdroplets to also have a volume of 4 femtoliters. 
IV.	It is also noted that while the preamble of claim 19 recites “controlling chemical or enzymatic reactivity,” the claim does not actually recite any active methods steps to produce the claimed results.

D.	Claim 31 is indefinite in each of the following:
I.	The recitation “the cell(s),” which lacks antecedent basis in the previous recitation of “one or more cell types” in claim 31 and “at least one biological cell” in claim 20.
II.	The term “suitable,” which is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
III.	The recitation “each droplet,” which lacks antecedent basis in the previous recitation of “a microdroplets” in claim 31 and “microdroplets” in claims 18 and 20.
	
E.	Claim 32 is indefinite in each of the following:
I.	The recitation “the cell(s),” which lacks antecedent basis in the previous recitation of “a cell under consideration” in claim 32 and “at least one biological cell” in claim 20.

F.	Claim 34 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation 0.9:1 to 1:0.9, and the claim also recites 0.95:1 to 1:0.95 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	G.	It is also noted that the preambles of claim 19 and 20, along with claims 31-33, contain apparently unnecessary repetition of limitations already included in independent claim 18.


Prior Art
9.	The following prior art is hereby made of record but is not relied upon for any rejection:
	A.	Abate et al (U.S Patent Application Publication No. US 2017/0128942 A1, published 11 May 2017) teach a plurality of droplets having different volumes (Abstract).
	B.	Mazutis (U.S. Patent Application Publication No. US 2012/0108721 A1, published 3 May 2012) teaches droplets having different volumes (e.g., paragraph 0043).
	C. 	Derda et al (U.S. Patent Application Publication No. US 2013/0210680 A1, published 15 August 2013) teach polydisperse droplets having different sizes (e.g., paragraph 0088).
D. 	Hung et al (U.S. Patent Application Publication No. US 2015/0321163 A1, published 12 November 2015) teaches polydisperse droplets having different sizes (e.g., paragraph 0088).

Conclusion
10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634